Title: To George Washington from Richard Henry Lee, 13 November 1775
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia Novemr 13th 1775

I must beg leave at the beginning of this letter to apologise for any incorrectness as I write in great haste—Indeed the hurry of business is such here with many of us, that we have little time for the ordinary offices of life.
You may be assured that I will do Colo. Read all the service that I can in the way you desire. We have a Ship here in 6 weeks from London, that brought the original letter of which the inclosed is a copy. Tis from a well informed, sensible friend, and may be relyed on. All the other letters from London join in confirming it to be the fixt determination of K and Court to leave undone, nothing that they can do, to compel implicit obedience in America. One very sensible letter that I have seen, mentions that Gen. Amherst had recommended (& ’twas said it would be executed) to remove the Army this winter from Boston to Long Island, in order to get amply supplied by ravaging N. Jersey, N. York, and Rhode Island. Should this be attempted, I suppose you will be furnished with an opportunity of giving them a genteel parting salute. And besides, I should suppose that a winter favorable for us, would expose them to ruin from a timely, strong attack, of superior numbers on that naked Island. It seems that immense stores of Indian goods are sent to Canada in order to bribe the Indians to an early and vigorous attack on all our frontiers next Spring. God grant that Colo. Arnolds success and Montgomeries may frustrate this diabolical part of their infernal plan against the common natural rights of Mankind!
We hoped here that the surrender of Chamblé, with the military stores there obtained, would speedily procure the reduction of St Johns, but no accounts are yet come of this wished event. After Lord Dunmore, supported by the North British Tories, had long committed every outrage at Norfolk unopposed,

our people not having Arms or ammunition until lately; his Banditti at length attempted Hampton, where they met with the chastisement you will see described in the part of Dixons paper inclosed. The Lieutenant Wright there mentioned has been since found dead on the Shore, a bullet having been placed in his body before he jumpt over board. We have not yet heard the consequence of their next intended attack, but it seems a very heavy Cannonade was heared there the next day. If the Devil inspired them to come on shore, I make no doubt but we shall have a good account of them. I have a very particul⟨ar⟩ reason for entreating that you will inform me by return of Post, what number, and what strength of Armed Vessels could possibly be procured from the ports where you are, to be in Delaware Bay, if Congress should desire it, by the middle or last of December at furthest. Two or 3 Vessels of tolerable force, issuing from hence, may affect a stroke or two of great consequence to us at that Season. We have certainly 4000 weight of powder, and a very considerable quantity of Oznaburgs arrived in Virginia from Statia for the use of our little Army consisting of about 2000 men now at Williamsburg & Hampton—Be pleased to let Gen. Lee see the letter from England.
I heartily wish you every happiness and all the success the goodness of your cause deserves, & I am, with great esteem dear Sir Your affect. friend and obedient servant

Richard Henry Lee


Congress has ordered 500,000 dollars to you soon as they can be signed.
The Continental, and Virginia Commissioners, have just concluded a treaty of firm friendship with the Ohio Indians and those of the Six nations that inhabit near that Quarter. We have taken the most effectual measures, by sending runners from all the Southern provinces into the Indian Nations thro which he proposes to pass, to arrest and secure Ld Dunmores wicked Agent Conelly.

